Title: From James Madison to James Monroe, 4 December 1794
From: Madison, James
To: Monroe, James


Dear Sir
Philada. Decr. 4. 1794
I did not receive your favor of Sepr. 2d. the only one yet come to hand, till yesterday. The account of your arrival and reception had some time ago found its way to us thro’ the English Gazettes. The language of your address to the Convention was certainly very grating to the ears of many here; and would no doubt have employed the tongues and the pens too of some of them, if external as well as internal circumstances had not checked them; but more particularly, the appearance about the same time of the Presidents letter and those of the Secretary of State. Malicious criticisms if now made at all are confined to the little circles which relish that kind of food. The sentiments of the P. will be best communicated by Mr. R. You are right in your conjecture both as to the facility given to the Envoy Extry: by the triumphs of France, and the artifice of referring it to other causes. The prevailing idea here is that the mission will be successful, tho’ it is scarcely probable that it will prove so in any degree commensurate to our rights, or even to the expectations which have been raised: Whilst no industry is spared to prepare the public mind to eccho the praises which will be rung to the address of the Negociator, and the policy of defeating the commercial retaliations proposed at the last session. It will not be easy however to hide from the view of the judicious & well disposed part of the Community, that every thing that may be obtained from G. B. will have been yielded by the fears inspired by those retaliating measures, and by the state of affairs in Europe.
You will learn from the Newspapers and official communications the unfortunate scene in the Western parts of Penna. which unfolded itself during the recess. The history of its remote & immediate causes, the measures produced by it, and the manner in which it has been closed, does not fall within the compass of a letter. It is probable also that many explanatory circumstances are yet but imperfectly known. I can only refer to the printed accounts which you will receive from the Department of State, and the comments which your memory will assist you in making on them. The event was in several respects a critical one for the cause of liberty, and the real authors of it, if not in the service, were in the most effectual manner, doing the business of Despotism. You well know the general tendency of insurrections to increase the momentum of power. You will recollect the particular effect, of what happened some years ago in Massachts. Precisely the same calamity was to be dreaded on a larger scale in this Case. There were eno’ as you may well suppose ready to give the same turn to the crisis, and to propagate the same impressions from it. It happened most auspiciously however that with a spirit truly republican, the people every where and of every description condemned the resistance to the will of the Majority, and obeyed with alacrity the call to vindicate the authority of the laws. You will see in the answer of the House of Reps. to the P’s speech, that the most was made of this circumstance as an antidote to the poisonous influence to which Republicanism was exposed. If the insurrection had not been crushed in the manner it was I have no doubt that a formidable attempt would have been made to establish the principle that a standing army was necessary for enforcing the laws. When I first came to this City about the middle of October, this was the fashionable language. Nor am I sure that the attempt would not have been made, if the P. could have been embarked in it, and particularly if the temper of N. England had not been dreaded on this point. I hope we are over that danger for the present. You will readily understand the business detailed in the Newspapers, relating to the denunciation of the “Self created Societies.” The introduction of it by the President was perhaps the greatest error of his political life. For his sake, as well as for a variety of obvious reasons, I wish’d it might be passed over in silence by the H. of Reps. The answer was penned with that view; and so reported. This moderate course would not satisfy those who hoped to draw a party-advantage out [of] the P.’s popularity. The game was, to connect the democratic Societies with the odium of the insurrection—to connect the Republicans in Congs. with those Societies—to put the P. ostensibly at the head of the other party, in opposition to both, and by these means prolong the illusions in the North—& try a new experiment on the South. To favor the project, the answer of the Senate was accelerated & so framed as to draw the P. into the most pointed reply on the subject of the Societies. At the same time, The answer of the H. of R. was procrastinated till the example of the Senate, & the commitment of the P. could have their full operation. You will see how nicely the House was divided, and how the matter went off. As yet the discussion has not been revived by the newspaper combatants. If it Should and equal talents be opposed, the result can not fail to wound the P’s popularity more than any thing that has yet happened. It must be seen that no two principles can be either more indefensible in reason, or more dangerous in practice—than that 1. arbitrary denunciations may punish, what the law permits, & what the Legislature has no right, by law, to prohibit—and that 2. the Govt. may stifle all censures whatever on its misdoings; for if it be itself the Judge it will never allow any censures to be just, and if it can suppress censures flowing from one lawful source it may those flowing from any other—from the press and from individuals as well as from Societies, &c.
The elections for the H. of Reps. are over in N. Engd. & Pa. In Massts. they have been contested so generally as to rouse the people compleatly from their lethargy, tho not sufficiently to eradicate the errors which have prevailed there. The principal members have been all severely pushed; several changes have taken place, rather for the better; and not one for the worse. In Pena. Republicanism claims 9 out of 13, notwithstanding the very disadvantageous circumstances under which the election was made. In N. Y. it is expected the proportion of sound men will be increased. In Maryland the choice has been much as heretofore. Virga. & N. C. will probably make no changes for the worse. In the former Mr. Griffin resigns his pretensions. Mr. Lee will probably either do so or be dropped by his constituents. In S. Carolina the death of Gillon will probably let in Mr. Barnwell. In Delaware Patten is elected in lieu of Latimer. On the whole the prospect is rather improved than otherwise. The election of Swanwick as a Republican, by the commercial & political Metropolis of the U. S. in preference to Fitzimmons, is of itself of material consequence, and is so felt by the party to which the latter belongs. For what relates to the Senate, I trust to the letters which you will receive from Brown & Langdon, whom I have apprized of this opportunity of answering yours. I shall observe only that Tazewell & S. Tho: Mason were elected by the most decided majorities, to fill your vacancy and that of Col. Taylor who gave in his resignation. Not a single anti-republican was started. Mr. Dawson was a candidate and got 40 votes agst. 122. Brooke is also Govr. by a pretty decided vote. We had 90 odd agst. 60 odd given to Wood his only competitor.
I had a letter lately from Mr. Jefferson; He has been confined by the Rhematism since August, and is far from being entirely recovered. Mr. T. M. Randolph has also been in a ticklish situation. What it is at present I can not say. Mr. Jones was well a few days ago. He was then setting out to Loudon where he has made a great purchase of land from Col. Chs. Carter. I infer from his letters to me that you are included in it. He will no doubt write you fully on that subject, or more probably has written already.
I have not recd. any thing from Wilkinson—nor from Vermont: nor heard any thing relating to your interests in N. York. I have given notice to Mr. Yard & Docr. Stephens of this conveyance and expect both will write. Mrs. Heilager is also here on her way to St. Croix and will no doubt write to Mrs. Monroe. She tells me all friends are well in N. York. I hope her letter will give all the particulars which may be interesting.
When in Albemarle last fall I visited your farm along with Mr. Jefferson; and viewed the scites out of which a choice is to be made for your House. The one preferred by us is that which we favored originally on the East side of the road, near the field not long since opened. All that could be suggested by way of preparation was, that Trees be planted promiscuously & pretty thickly ⟨in⟩ the field adjoining the wood. In general your farm appeared to be as well as was to be expected. Your upper farm I did not see, being limited in my stay in that quarter.
I have just seen Mr. Ross, who tells me he has recd. your letter. He would write by this opportunity, but wishes to be more full than the time will permit. We expect another will offer in a few weeks when we shall all continue our communications. I should say more to you now, if I could say it in cypher.
Present my best respects to Mrs. Monroe and Eliza, and tell them I shall be able on their return to present them with a new acquaintance who is prepared by my representations to receive them with all the affection which they merit, & who I flatter myself will be entitled to theirs. The event which put this in my power took place on the 15th. of Sepr. We are at present inhabitants of the House which you occupied last winter & shall continue in it during the Session. With my sincerest wishes for your happiness and that of your amiable family, I remain affectionately
J////////////

Hamilton has given notice that he means to resign. Knox means to do the same. It is conjectured that the former will contend for the Govr. of N. York. Burr will be the competitor.
